Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been allowed as amended below. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
1.	(Currently Amended)  A computer-implemented method, comprising:
receiving first data indicative of a first event, the first event indicating a change in a first parameter of a first ticketed performance;
receiving second data indicative of a second event, the second event indicating a change in a second parameter of a second ticketed performance, the second ticketed performance being a different ticketed performance than the first ticketed performance;
receiving user activity data for a user account, the user activity data indicative of a history of user activity related to one or more ticketed performances;
determining that the change in the first parameter satisfies a first qualification rule;
determining that the change in the second parameter satisfies a second qualification rule;
determining that the user activity data identifies at least one defined user action related to one or more of the first ticketed performance or the second ticketed performance; [[and]]
in response to determining that the change in the first parameter satisfies the first qualification rule, determining that the change in the second parameter satisfies the second qualification rule, and determining that the user activity data identifies at least one defined user action related to one or more of the first ticketed performance or the second ticketed performance[[,]]; 
generating multiple individual messages corresponding to the first ticketed performance and to the second ticketed performance; 
determining a placement score for each individual message based on the user activity data; and
arranging the individual messages in a layout of areas within a user interface according to a ranking of the placement scores, to form including a reason for delivering the composite message.

2.	(Original)  The computer-implemented method of claim 1, wherein the first parameter comprises a price of a ticket for the first ticketed performance or a historical average of the price of the ticket for the first ticketed performance, and wherein the second parameter comprises a price of ticket for the second ticketed performance or a historical average of the price of the ticket for the second ticketed performance.

3.	(Currently Amended)  The computer-implemented method of claim 1, wherein generating generating multiple individual messages comprises:
determining a first priority score for the first event using at least the user activity data;
determining a second priority score for the second event using at least the user activity data;
generating a first individual message corresponding to the first ticketed performance; and
generating a second individual message corresponding to the second ticketed performance



4.	(Currently Amended)  The computer-implemented method of claim 3, wherein the first priority score is greater than the second priority score, and wherein arranging the first individual message and the second individual message comprises:
assigning the first individual message to a first area of the user interface; and


5.	(Currently Amended)  The computer-implemented method of claim 4, wherein the first priority score determines a prominence of the first area, and wherein the second priority score determines a prominence of the second area 

6.	(Currently Amended)  The computer-implemented method of claim 4, wherein the 

7.	(Previously Presented)  The computer-implemented method of claim 4, wherein the first area has a first shape based on the first priority score, and wherein the second area has a second shape based on the second priority score.

8.	(Currently Amended)  The method of claim 1, further comprising generating output data indicative that at least one defined user action relates to the first ticketed performance or the second ticketed performance.

9.	(Currently Amended)  The method of claim 1, further comprising:
determining that a first defined user action of the at least one defined user action has a threshold level of relevancy with at least one of the first event or the second event; and
generating output data that conveys the first defined user action.

10.	(Original)  The computer-implemented method of claim 3, wherein generating the composite message further comprises generating an email message formatted according to a hypertext markup language (HTML) format, the email message comprising the UI.

11.	(Currently Amended)  The computer-implemented method of claim 8, wherein generating the composite message further comprises generating a webpage comprising the [[UI]] user interface.

12.	(Currently Amended)  A computer-implemented method, comprising:
determining a first event that satisfies a first qualification rule, the first event indicating a change in a first parameter of a first ticketed performance;
determining a second event that satisfies a second qualification rule, the second event indicating a change in a second parameter of a second ticketed performance, the second ticketed performance being a different ticketed performance than the first ticketed performance;
determining a user account having activity data that identifies at least one defined user action related to one or more of the first ticketed performance or the second ticketed performance; [[and]]
in response to determining the first event, determining the second event, and determining the user account, generating multiple individual messages corresponding to the first ticketed performance and to the second ticketed performance;
determining a placement score for each individual message based on the activity data; and
arranging the individual messages in a layout of areas within a user interface according to a ranking of placement scores, to form including 

13.	(Currently Amended)  The computer-implemented method of claim 12, wherein generating multiple individual messages comprises:
generating a first individual message corresponding to the first ticketed performance; and
generating a second individual message corresponding to the second ticketed performance[[; and]] placement scores determines a prominence of a first area placement scores determines a prominence of a second area 

14.	(Previously Presented)  The computer-implemented method of claim 13, wherein the first priority score is greater than the second priority score, and wherein arranging the first individual message and the second individual message comprises:
assigning the first individual message to the first area using the first priority score, the first area being positioned at a first distance from an edge of the UI; and
assigning the second individual message to the second area using the second priority score, the second area being positioned at a second distance from the edge, wherein the second distance is greater than the first distance.

15.	(Currently Amended)  The computer-implemented method of claim 12, wherein generating the composite message comprises generating output data that conveys a first defined user action of the at least one defined user action.

16.	(Original)  The computer-implemented method of claim 12, wherein the determining the first event comprises sending a query representative of the first qualification rule to a database, and wherein the determining the second event comprises sending a query representative of the second qualification rule to the database, and further wherein the determining the user account comprises sending a query representative of the at least one defined user action to the database.

17.	(Currently Amended)  A system, comprising:
one or more processors; and
a memory in communication with the one or more processors, the memory having computer-executable instructions stored thereupon that, when executed by the one or more processors, cause the one or more processors to:
determine a first event that satisfies a first qualification rule, the first event indicating a change in a first parameter of a first ticketed performance;
determine a second event that satisfies a second qualification rule, the second event indicating a change in a second parameter of a second ticketed performance, the second ticketed performance being a different ticketed performance than the first ticketed performance;
determine a user account having user activity data that identifies at least one defined user action related to one or more of the first ticketed performance or the second ticketed performance; [[and]]
in response to determining the first event, determining the second event, and determining the user account, generate multiple individual messages corresponding to the first ticketed performance and to the second ticketed performance; 
determine a placement score for each individual message based on the user activity data; and
arrange the individual messages in a layout of areas within a user interface according to a ranking of the placement scores, to form a composite message indicative of the first ticketed performance and the second ticketed performance, the composite message providing a description of a reason for delivering the composite message.

18.	(Currently Amended)  The system of claim 17, wherein to generate multiple individual messages, the one or more processors further execute instructions to:
generate a first individual message corresponding to the first ticketed performance; and
generate a second individual message corresponding to the second ticketed performance


19.	(Currently Amended)  The system of claim 18, wherein generating the composite message further comprises generating an email message formatted according to a hypertext markup language (HTML) format, the email message comprising the [[UI]] user interface and having a subject line including the description, and wherein the computer-executable instructions further cause the one or more processors to send the email message at a select time to an email address corresponding to the user account.

20.	(Original)  The system of claim 17, wherein the computer-executable instructions further cause the one or more processors to generate output data defining the description, wherein the description conveys a first defined user action of the at least one defined user action.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 as amended are allowed over prior art.  The closest prior art, US. Pat. Pub. No. 2013/0096961 A1 by Owens et al. discloses a system and method to electronically exchange seat tickets for the same event before or during the event (abstract of Owens et al.). The current claims are directed towards two different performance events.  Owens et al.  also fail to teach generating multiple individual messages corresponding to the first and second ticketed performance or event, determining a placement score for each message based on the user activity data and displaying a composite message according to a ranking of the placement score and the composite message providing a description of a reason for delivering the composite message. Prior art US. Pat. Pub. No. 2018/0048595 A1 by Dotan-Cohen et al., teaches ranking email messages based on user context that includes user activity or the user device’s context (par. 0003) and the presentation of the email messages are based on the ranking (abstract of Dotan-Cohen et al.).  However, Dotan-Cohen et al. fail to teach generating multiple individual messages corresponding to the two ticketed performances, determining a placement score for each individual message and arranging the individual messages in a layout of areas within a user interface according to a ranking of the placements, and the composite message including a reason for delivering composite message.   Owens et al. and Dotan-Cohen et al., taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims: 
In independent claims 1, 12 and 17, "…determining a second event indicating a change in a second parameter of a second ticketed performance, the second ticketed performance being a different ticketed performance than the first ticketed performance; in response to determining the first event, determining the second event, and determining the user account, generate multiple individual messages corresponding to the first ticketed performance and to the second ticketed performance; determine a placement score for each individual message based on the user activity data and arranging  the individual messages in a layout of areas within a user interface according to a ranking of the placement scores, to form a composite message; the composite message including a reason for delivering the composite message .” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHERA HALIM whose telephone number is (571)272-4003.  The examiner can normally be reached on Mondays and Tuesdays 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						

8/12/2021
/SAHERA HALIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/UZMA ALAM/Primary Examiner, Art Unit 2457